                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

________________________________________________
                                                :
SECURITIES AND EXCHANGE COMMISSION,             :
                                                :
                  Plaintiff,                    :
            v.                                  :
                                                :                    Civil Action No.
FREDERICK M. STOW                               :                    3:20-cv-00489
                                                :
                  Defendant.                    :
                                                :
________________________________________________:

                                      FINAL JUDGMENT

       The Securities and Exchange Commission having filed a Complaint and Defendant

having entered a general appearance; consented to the Court’s jurisdiction over Defendant and

the subject matter of this action; consented to entry of this Final Judgment; waived findings of

fact and conclusions of law; and waived any right to appeal from this Final Judgment:

                                                 I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the

Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5

promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of

interstate commerce, or of the mails, or of any facility of any national securities exchange, in

connection with the purchase or sale of any security:




                                                 1

     Case 3:20-cv-00489 Document 31 Filed 07/09/21 Page 1 of 2 PageID #: 78
       (a)     to employ any device, scheme, or artifice to defraud;

       (b)     to make any untrue statement of a material fact or to omit to state a material fact

               necessary in order to make the statements made, in the light of the circumstances

               under which they were made, not misleading; or

       (c)     to engage in any act, practice, or course of business which operates or would

               operate as a fraud or deceit upon any person.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                II.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is liable

for disgorgement of $933,500.00, representing the amount he misappropriated as alleged in the

Complaint. This amount shall be deemed satisfied by the $933,500 in forfeiture the Defendant

was ordered to pay by order dated May 4, 2021 in U.S. v. Frederick M. Stow, 3:20-cr-00110

(M.D. TN.)

                                                III.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.




                                              ____________________________________
                                              ALETA A. TRAUGER
                                              UNITED STATES DISTRICT JUDGE
                                                 2

     Case 3:20-cv-00489 Document 31 Filed 07/09/21 Page 2 of 2 PageID #: 79
